DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 06/24/2020 and the preliminary amendment of 06/24/2020.

Original claims 1-15 are pending and have been considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
By the amendment of 06/24/2020, the specification was amended and has been reviewed and entered.

The abstract of the disclosure is objected to because the abstract merely recites original claim 1.
  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2020, 12/23/2020 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeding et al. (US 2011/028160 published 02/03/2011, hereafter “Roeding”).


Regarding claim 1, Roeding discloses an electronic device (¶20: cell phone) comprising: 
a display (¶20); 
a communication module (¶20); 
a memory (¶20); and 
a processor (¶20), wherein the processor is configured to: 
scan, through the communication module, for at least one signal emitted by at least one external electronic device around the electronic device (¶34: sonic signaling performed by an external device, ¶36: external transmitter 382, ¶37: detecting sonic signaling by the mobile device 101); 
receive, through the communication module, identification information corresponding to a first external electronic device representative of a merchant from the first external electronic device, based on the scanning (¶38: receive store identifier corresponding encoded in in the sonic signal representative of the store); 
verify the received identification information (¶38: verify validity of key exchange to verify store ID); 
request, through the communication module, a second external electronic device for merchant information corresponding to the merchant when the verification of the identification information is completed (¶28, ¶56, ¶98: after user location is verified, access rewards and offer database to provide a relevant offer to the user, ¶127: external server housing databases for store offers); and 
receive, through the communication module, the merchant information from the second external electronic device (¶98: provide relevant offer to user device from the database, ¶135: detect location of user device and provide merchant offers from that location).  

Regarding claim 2, Roeding discloses the electronic device as claimed in claim 1, wherein the processor is configured to display, through the display, at least one item provided by the merchant, based on the received merchant information (¶151: provide offers of items for display on the mobile device).  

Regarding claim 3, Roeding discloses the electronic device as claimed in claim 2, wherein the processor is configured to: receive, through the display, an input for selecting a specific item from among the displayed at least one item (¶151-152: user can select/order an item displayed through the offers); and transmit a request for the specific item to the second external electronic device through the communication module (¶151-152).  

Regarding claim 4, Roeding discloses the electronic device as claimed in claim 3, wherein the processor is configured to receive a response to the request for the specific item from the second external electronic device through the communication module (¶151-152: stock check to prompt user to order item for delivery from online shopping division of the retailer).  

Regarding claim 5, Roeding discloses the electronic device as claimed in claim 1, wherein the identification information comprises Wi-Fi SSID information and MAC address information of the first external electronic device (¶32: SSID as store identifier, ¶36: transmitter 382 includes wireless network interface for transmitting/receiving ID-related information, ¶38: encoding the store identifier (ID) and/or network identifier of the transmitter 382 used for identification information).  

Regarding claim 6, Roeding discloses the electronic device as claimed in claim 5, wherein the Wi-Fi SSID information of the first external electronic device comprises a first hash key assigned to the first external electronic device by the second external electronic device (¶38: keying a hash using the identification information by the server).  

Regarding claim 7, Roeding discloses the electronic device as claimed in claim 6, wherein the processor is configured to: generate a second hash key, based on the MAC address information of the first external electronic device (¶38: standard cryptographic hash verification by independently generating a key hash for comparison); determine whether the first hash key and the second hash key are the same (¶38); and verify the identification information of the first external electronic device, based on the determination (¶38).  

Regarding claim 8, Roeding discloses the electronic device as claimed in claim 1, wherein the processor is configured to scan for the at least one signal emitted by the at least one external electronic device around the electronic device, based on context information of the electronic device (¶37).  

Regarding claim 9, Roeding discloses the electronic device as claimed in claim 8, wherein the context information comprises at least one of a movement distance of the electronic device, a change in a signal detected by the electronic device, an arrival of a preconfigured scan cycle, and a scan command received by the electronic device (¶37).  

Regarding claim 10, Roeding discloses the electronic device as claimed in claim 1, wherein the processor is configured to control a cycle of scanning for the at least one signal emitted by the at least one external electronic device around the electronic device, based on location information of the electronic device and merchant location information received from the second external electronic device (¶38).

Regarding claim 11, claim 11 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 12, claim 12 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 13, claim 13 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 6 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 7 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirkby et al.
US 9009805 B1
Method and system for provisioning an electronic device (Fig. 6A)
Dragushan et al.
US 10872330 B2
Enhancing probabilistic signals indicative of unauthorized access to stored value cards by routing the cards to geographically distinct users (Fig. 5)
Ringland et al.
US 10952263 B2
Automatic device pairing (Fig. 4)
Milton et al.
US 11093960 B2
Probabilistic cross-device place visitation rate measurement at scale (Fig. 4)
Cheon et al.
US 20110307578 A1
Method for providing user interface for each user, method for performing service, and device applying the same (Fig. 19-28)
Millington et al.
US 20130013757 A1
Establishing a secure wireless network with minimum human intervention (Fig. 3A-4B)
McCann et al.
US 20130301607 A1
Extended service set transitions in wireless networks (Fig. 
Kwak et al.
US 20140164029 A1
Check-in apparatus and method for determining visit to shop in real time and providing reward (Fig. 4-5)
Emigh et al.
US 20160078484 A1
Method and system for presence detection (Fig. 1, 4, 7)
Hugot et al.
US 20160335627 A1
Method, device and a server for signing data (Fig. 3)
A. M. Ramtohul, K. K. Khedo, Y. Bhoobun and V. Sohotoo, "MobiShop: A secure Proximity based Social Networking application for the mall of Mauritius," 2017 1st International Conference on Next Generation Computing Applications (NextComp), 2017, pp. 202-208, doi: 10.1109/NEXTCOMP.2017.8016199
D. Namiot and M. Sneps-Sneppe, "Proximity as a service," 2012 2nd Baltic Congress on Future Internet Communications, 2012, pp. 199-205, doi: 10.1109/BCFIC.2012.6217947
S. Al Mazahreh and C. M. Frenz, "Wireless access point specific location based encryption," 2013 IEEE Long Island Systems, Applications and Technology Conference (LISAT), 2013, pp. 1-3, doi: 10.1109/LISAT.2013.6578233


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179